Exhibit 10.2
LIMITED GUARANTY AGREEMENT


THIS LIMITED GUARANTY AGREEMENT, dated as of September [  ], 2015 (this
“Guaranty”), made by Stephan Wallach ("Wallach" or together with any other
individual or entity that may become a party hereto as provided herein,
individually, a “Guarantor” and collectively the “Guarantors”), in favor of the
Purchasers listed on Exhibit A (the "Purchasers") in that certain Note Purchase
Agreement, dated September [  ], 2015 (the “Note Purchase Agreement”) among the
Purchasers and Youngevity International, Inc. (the "Company" or as sometimes
referred to herein, as the "Borrower").


W I T N E S S E T H:


WHEREAS, pursuant to the Note Purchase Agreement, the Company agreed to sell and
issue to the Purchasers and the Purchasers agreed to purchase from the Company,
8% Senior Secured Convertible Notes in the aggregate principal amount of up to
$7,000,000 (the "Notes"), subject to the terms and conditions set forth therein;


WHEREAS, Wallach has agreed to provide certain additional collateral to secure
the Company's obligations under the Notes, the Note Purchase Agreement and the
Transaction Documents (collectively, the “Obligations”);


WHEREAS, the Guarantor will directly benefit from the Notes;


NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the Note Purchase Agreement and to carry out the transactions
contemplated thereby, each Guarantor hereby agrees with the Purchasers as
follows:
 
1. Definitions. Unless otherwise defined herein, terms defined in the Note
Purchase Agreement and used herein shall have the meanings given to them in the
Note Purchase Agreement. The words “hereof,” “herein,” “hereto” and “hereunder”
and words of similar import when used in this Guaranty shall refer to this
Guaranty as a whole and not to any particular provision of this Guaranty, and
Section and Schedule references are to this Guaranty unless otherwise specified.
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.  The following terms shall have the
following meanings:


“Guaranty” means this Guaranty Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.


“Obligations” means, in addition to all other costs and expenses of collection
incurred by Purchasers in enforcing any of such Obligations and/or this
Guaranty, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing to, of the Company or any
Guarantor to the Purchasers, including, without limitation, all obligations
under this Guaranty, the Notes and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from any of the
Purchasers as a preference, fraudulent transfer or otherwise as such obligations
may be amended, supplemented, converted, extended or modified from time to
time.  Without limiting the generality of the foregoing, the term “Obligations”
shall include, without limitation: (i) principal of, and interest on the related
Note; (ii) any and all other fees, indemnities, costs, obligations and
liabilities of the Company or any Guarantor from time to time under or in
connection with this Guaranty, the related Note and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Company or any Guarantor.


“Shares” means the shares listed on Exhibit 2 attached hereto which are
currently subject to a Prior Lien (as defined in the 8% Senior Secured
Promissory Note) and may be not pledged as contemplated hereunder until such
Prior Lien is satisfied.

 
-1-

--------------------------------------------------------------------------------

 
 
         2. Guaranty.


(a) Guaranty.
 
(i) The Guarantors hereby, on a non-recourse basis, to the extent of the Shares
to be pledged as collateral hereunder, jointly and severally, unconditionally
and irrevocably, Guaranty to the Purchasers and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.
 
(ii) Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the Shares to be pledged as
collateral hereunder or the amount which can be guaranteed by such Guarantor
under applicable federal and state laws, including laws relating to the
insolvency of debtors, fraudulent conveyance or transfer or laws affecting the
rights of creditors generally (after giving effect to the right of contribution
established in Section 2(b)).


(iii) Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the Guaranty contained in this Section 2 or affecting the rights and
remedies of the Purchasers hereunder.


(iv) The Guaranty contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
Guaranty contained in this Section 2 shall have been satisfied by indefeasible
payment in full.
 
(v) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Purchasers from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are indefeasibly
paid in full.


(vi) Notwithstanding anything to the contrary in this Guaranty, with respect to
any defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible, the Guarantors shall only be liable for
making the Purchasers whole on a monetary basis for the Borrower's failure to
perform such Obligations in accordance with the Transaction Documents.


(b) Right of Contribution. Subject to Section 2(c), each Guarantor hereby agrees
that to the extent that a Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder which
has not paid its proportionate share of such payment. Each Guarantor's right of
contribution shall be subject to the terms and conditions of Section 2(c). The
provisions of this Section 2(b) shall in no respect limit the obligations and
liabilities of any Guarantor to the Purchasers and each Guarantor shall remain
liable to the Purchasers for the full amount guaranteed by such Guarantor
hereunder.
 
(c) No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Purchasers, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Purchasers against the Borrower or any other Guarantor or any collateral
security or Guaranty or right of offset held by the Purchasers for the payment
of the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Purchasers by the Borrower on account of the Obligations are indefeasibly
paid in full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Purchasers, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Purchasers in the exact
form received by such Guarantor (duly indorsed by such Guarantor to the
Purchasers, if required), to be applied against the Obligations, whether matured
or unmatured, in such order as the Purchasers may determine.

 
-2-

--------------------------------------------------------------------------------

 
 
(d) Amendments, Etc. With Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Purchasers may be rescinded by the Purchasers and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or Guaranty therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchasers, and the Note Purchase Agreement and
the other Transaction Documents and any other documents executed and delivered
in connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Purchasers may deem advisable from time to time, and
any collateral security, Guaranty or right of offset at any time held by the
Purchasers for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Purchasers shall have no obligation to protect,
secure, perfect or insure any Lien at any time held by them as security for the
Obligations or for the Guaranty contained in this Section 2 or any property
subject thereto.
 
(e) Guaranty Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Purchasers upon the Guaranty contained
in this Section 2 or acceptance of the Guaranty contained in this Section 2; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the Guaranty contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Purchasers, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the Guaranty contained in this Section 2. Each
Guarantor waives, to the extent permitted by law, any diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Obligations. Each
Guarantor understands and agrees that the Guaranty contained in this Section 2
shall be construed as a continuing, absolute and unconditional Guaranty of
payment and performance without regard to (a) the validity or enforceability of
the Note Purchase Agreement or any other Transaction Document, any of the
Obligations or any other collateral security therefor or Guaranty or right of
offset with respect thereto at any time or from time to time held by the
Purchasers, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance or fraud by Purchasers) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Purchasers, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Obligations, or of such Guarantor under the Guaranty contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Purchasers may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as they may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
Guaranty for the Obligations or any right of offset with respect thereto, and
any failure by the Purchasers to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
Guaranty or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, Guaranty or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Purchasers against any Guarantor. For the purposes hereof, “demand” shall
include the commencement and continuance of any legal proceedings.
 
(f) Commencement and Reinstatement. The Guaranty contained in this Section 2
shall be effective upon the release of the Prior Lien and continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Purchaser upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 
-3-

--------------------------------------------------------------------------------

 
 
(g) Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Purchaser without set-off or counterclaim in U.S. dollars at the
address set forth or referred to in the Note Purchase Agreement.


3. Representations and Warranties.  Each Guarantor hereby makes the following
representations and warranties to the Purchasers as of the date hereof:
 
(a) Organization and Qualification. If the Guarantor is a corporation, it is
duly incorporated, validly existing and in good standing under the laws of the
applicable jurisdiction set forth on Schedule 1, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Guarantor has no subsidiaries other than
those identified as such on the Disclosure Schedules to the Note Purchase
Agreement. The Guarantor is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, (x) adversely
affect the legality, validity or enforceability of any of this Guaranty in any
material respect, (y) have a material adverse effect on the results of
operations, assets, prospects, or financial condition of the Guarantor or (z)
adversely impair in any material respect the Guarantor's ability to perform
fully on a timely basis its obligations under this Guaranty (a “Material Adverse
Effect”).


(b) Authorization; Enforcement.  The Guarantor has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Guaranty, and otherwise to carry out its obligations hereunder. The
execution and delivery of this Guaranty by the Guarantor and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
requisite corporate action on the part of the Guarantor. This Guaranty has been
duly executed and delivered by the Guarantor and constitutes the valid and
binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.


(c) No Conflicts.  The execution, delivery and performance of this Guaranty by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its Certificate of Incorporation or By-laws, (ii) conflict with,
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Guarantor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Guarantor is
subject (including Federal and State securities laws and regulations), or by
which any material property or asset of the Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Guarantor is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.
 
(d) Consents and Approvals.  The Guarantor is not required to obtain any
consent, waiver, authorization or order of, or make any filing or registration
with, any court or other federal, state, local, foreign or other governmental
authority or other person in connection with the execution, delivery and
performance by the Guarantor of this Guaranty, nor is any such consent, waiver,
authorization or filing required for the Purchasers to exercise their rights or
remedies hereunder; in any case, except as may be required by laws affecting the
offering and sale of securities.


(e) Note Purchase Agreement.  The representations and warranties of the Borrower
set forth in the Note Purchase Agreement as they relate to such Guarantor, each
of which is hereby incorporated herein by reference, are true and correct as of
each time such representations are deemed to be made pursuant to such Note
Purchase Agreement, and the Purchaser shall be entitled to rely on each of them
as if they were fully set forth herein, provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 3, be deemed to be a reference to such Guarantor's
knowledge.

 
-4-

--------------------------------------------------------------------------------

 
 
(f) Ownership.  Each Guarantor is the sole, direct, legal owner of the Shares
and owns, beneficially and of record, good and marketable title to the Shares
free and clear of all security interests, liens, adverse claims, encumbrances,
equities, proxies, options or shareholders’ agreements. Each Guarantor has full
right, power and authority to offer the Shares as a guarantee of the Obligations
as contemplated herein and if the Guarantor is required to transfer the Shares
to the Purchasers, Guarantor will convey to the Purchasers good and marketable
title to the Shares, free and clear of any security interests, liens, adverse
claims, encumbrances, equities, proxies, options, shareholders’ agreements or
restrictions other than those required under the Securities Act of 1933, as
amended.


4. Covenants.


(a) Each Guarantor covenants and agrees with the Purchasers that, from and after
the date of this Guaranty until the Obligations shall have been indefeasibly
paid in full, such Guarantor shall take, and/or shall refrain from taking, as
the case may be, each commercially reasonable action that is necessary to be
taken or not taken, as the case may be, so that no Event of Default (as defined
in the Note) is caused by the failure to take such action or to refrain from
taking such action by such Guarantor.


(b) So long as any of the Obligations are outstanding, unless (i) Purchasers
holding all of the aggregate principal amount of the then outstanding Notes
shall otherwise consent in writing or (ii) Guarantor can demonstrate in writing,
to the Purchasers satisfaction, that such Guarantor has sufficient other assets
to satisfy the guaranty created hereby (the "Other Assets") and provides
Purchasers with any such additional agreements necessary to enable Purchasers to
receive title to and/or liquidate such other assets to satisfy the Obligations,
each Guarantor will not directly or indirectly on or after the date of this
Guaranty:


i. encumber, transfer, sell  or otherwise dispose of the Shares; or,


ii. enter into any agreement with respect to the foregoing.


5. Release of a Guarantor.  This Guaranty will be released with respect to each
Guarantor upon or substantially contemporaneously with the earlier of (i)
payment in full of the Obligations, including the conversion in full of all
Notes or (ii) written release from all of the Purchasers.


6. Miscellaneous.


(a) Amendments in Writing.  None of the terms or provisions of this Guaranty may
be waived, amended, supplemented or otherwise modified except in writing by the
Purchasers.
 
 
(b) Notices.  All notices, requests and demands to or upon the Purchasers or any
Guarantor hereunder shall be effected in the manner provided for in the Note
Purchase Agreement, provided that any such notice, request or demand to or upon
any Guarantor shall be addressed to such Guarantor at its notice address set
forth on Schedule 5(b).


(c) No Waiver By Course Of Conduct; Cumulative Remedies.  The Purchasers shall
not by any act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Transaction Documents
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Purchasers, any right, power or privilege hereunder shall operate as
a waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Purchasers of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Purchasers would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 
-5-

--------------------------------------------------------------------------------

 
 
(d) Enforcement Expenses; Indemnification.  On a non-recourse basis, to the
extent of the Shares pledged as collateral hereunder only:


(i) Each Guarantor agrees to pay, or reimburse the Purchasers for, all their
costs and expenses incurred in collecting against such Guarantor under the
Guaranty contained in Section 2 or otherwise enforcing or preserving any rights
under this Guaranty and the Transaction Documents to which such Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel to the Purchasers.
 
(ii) Each Guarantor agrees to pay, and to save the Purchasers harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable in connection with any of the transactions contemplated by this
Guaranty.


(iii) Each Guarantor agrees to pay, and to save the Purchasers harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guaranty to the extent the Borrower would be required to
do so pursuant to the Note Purchase Agreement.


(iv) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Note Purchase Agreement and the
Transaction Documents.


(e) Successor and Assigns.  This Guaranty shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Purchasers
and their respective successors and assigns; provided that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Guaranty without the prior written consent of the Purchasers.
 
(f) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.


(g) Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(h) Section Headings.  The Section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


(i) Integration.  This Guaranty and the other Transaction Documents represent
the agreement of the Guarantors and the Purchasers with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Purchasers relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.

 
-6-

--------------------------------------------------------------------------------

 
 
(j) Governing Laws.  All questions concerning the construction, validity,
enforcement and interpretation of this Guaranty shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each of the
Borrower and the Guarantors agree that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Guaranty (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York, New York. Each of the Company and each of the
Guarantors hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Guaranty and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Guaranty or the transactions
contemplated hereby.


(k) Acknowledgements.  Each Guarantor hereby acknowledges that:


(i) it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty and the Transaction Documents to which it is a party;
 
(ii) the Purchasers have no fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Guaranty or any of the Transaction
Documents, and the relationship between the Guarantors, on the one hand, and the
Purchasers, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and


(iii) no joint venture is created hereby or by the Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Purchasers.


(l) Intentionally Left Blank.
 
(m) Release of Guarantors.  Each Guarantor will be released from all liability
hereunder concurrently with the indefeasible repayment in full of all amounts
owed under the Note Purchase Agreement, the Notes and the Transaction Documents.


(n) Seniority.  The Obligations of each of the Guarantors hereunder rank senior
in priority to any other Indebtedness (as defined in the Note Purchase
Agreement) of such Guarantor, other than the Prior Liens with which the limited
guaranty provided hereby ranks pari pasu.


(o) WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE PURCHASERS, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY AND FOR ANY
COUNTERCLAIM THEREIN.


*********************
 
(Signature Pages Follow)

 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned Guarantors has caused this Guaranty
to be duly executed and delivered as of the date first above written

 
____________________________________
Stephan Wallach

 
-8-

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED TO BY THE UNDERSIGNED BORROWER:
 
 
YOUNGEVITY INTERNATIONAL, INC.
 
By: _________________________________
Name: David Briskie
Title:   Chief Financial Officer


 
-9-

--------------------------------------------------------------------------------

 
 
Exhibit 1 to
GUARANTEE AGREEMENT


ASSUMPTION AGREEMENT, dated as of ____ __, ______ made by
______________________________, a ______________ corporation (the “Additional
Guarantor”), in favor of the Borrower pursuant to the Note Purchase Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Note Purchase Agreement.


                                           W I T N E S S E T H:


           WHEREAS, the Borrower, the Purchaser, and Guarantors have entered
into a Note Purchase Agreement, dated as of September [  ], 2015 (as amended,
supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”);


           WHEREAS, in connection with the Note Purchase Agreement, the
Guarantors of the Borrower (other than the Additional Guarantor) have entered
into the Guarantee Agreement, dated as of September [  ], 2015 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”) in favor
of the Borrower;


           WHEREAS, the Note Purchase Agreement requires the Additional
Guarantor to become a party to the Guarantee; and


           WHEREAS, the Additional Guarantor has agreed to execute and
deliver this Assumption Agreement in order to become a party to the Guarantee;


                                NOW, THEREFORE, IT IS AGREED:


1. Guarantee.  By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 5(m) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Exhibit 1
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
 
2. Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 
-10-

--------------------------------------------------------------------------------

 

                  IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.




                                           [ADDITIONALGUARANTOR]


                                            By:                                                                                                
                                            Name:
                                            Title:


 
-11-

--------------------------------------------------------------------------------

 

Exhibit 2 to
GUARANTY AGREEMENT


WALLACH SHARES


So long as any of the Notes and/or the Obligations are outstanding, the Wallach
Shares shall equal no less than 30,000,000 shares of the Company's stock that
Stephan Wallach owns.

 